DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Application
This office action is in response to the Application filed on 01/29/2021.  
Claims 1-20 are presented for examination. 
Information Disclosure Statement
There were no information disclosure statement (IDS) filed.
Drawings
The drawings submitted on 01/29/2021 are accepted.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
Claims 9-10 and 12-13 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 9-10 recite claim limitation “the allocated portion of memory is converted from the local primary memory to the memory-mapped file” and claims 12-13 recite claim limitation “the allocated portion of memory is converted from the memory-mapped file to the local primary memory”. The local primary memory appears to be a memory device comprising an application logic unit and a client logic unit. It is unclear what scope and meaning the “convert” refers to so that the local primary memory is converted to a file, i.e., memory-mapped file.
Claim Rejections - 35 USC § 103
In the event a determination of the status of the application as subject to AIA  35 U.S.C. 102, 103, and 112 (or as subject to pre-AIA  35 U.S.C. 102, 103, and 112) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon and/or the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-8, 11, and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over Stabrawa et al. (US 2016/0077966; hereinafter Stabrawa-966) in view of Stabrawa et al. (US 2017/0147227; hereinafter Stabrawa-227).
Regarding independent claim(s) 1 and 15 (taking claim 15 as exemplary analysis), Stabrawa-966 teaches A client device (Figs. 1 & 3, client device 130; [0028], The client 130 may access the dynamically allocatable external memory through a variety of methods) comprising: a processor (Fig. 3, processor 340); and a local primary memory in communication with the processor (Fig. 3, memory 310 communities with processor  340; [0018], The client 130 may be a machine or a device requesting external memory. The client 130 may contain local memory that operates as the primary memory of the client 130. However, the external memory allocation may be requested by the client to scale the capacity of the primary memory available locally… The locally available primary memory may be faster than the externally allocated memory and may be used to store copies of data from frequently used memory locations of the externally allocated memory), 
the local primary memory comprising: an application logic unit; and a client logic unit (Fig. 3, memory 130 comprises an application logic 314 and a client logic 312) configured to: receive a memory allocation request from the application logic unit to allocate a portion of memory and/or receive a request to access a portion of an address space addressable by the processor (
[0019], a request for primary memory made by an application executing on the client 130 may be sent over the interconnect 140, such as the network… In response to the request, the application that made the request may be allocated memory from memories of one or more memory appliances; [0075]-[0076], the client logic 312 and/or the allocation client-side memory access operation to store information about a set of memory access operations in a particular portion of the memory on the memory appliance 110. The information stored in the portion may include, for example, the offset, size, and/or type of each memory access operation performed; [0163], The memory mapped interface may enable the application logic 314 to map all of or a portion of a region, an external memory allocation and/or of one or more regions referenced by the external memory allocation into a virtual address space, such as the virtual address space of the application logic; [0128], Upon receiving a request to query available space on the memory appliances, the allocation logic 412 may determine the available space on the memory appliances; 
claim 25, receive, over a network via the communication interface, a request to allocate a portion of the memory for use as an external primary memory of a client on the network, the external primary memory of the client is primary memory of the client that is external to the client, and the region access unit further configured to allocate the portion of the memory for the client);
select a type of memory to allocate at the client device from a group of memory types in response to the memory allocation request and/or in response to the request to access the portion of the address space (
[0119], the local memory 602 may not be sufficient to handle the tasks operating on the client 130, and therefore the client 130 may seek the external memory allocations X1-X3; 
[0183],  if not enough local memory is available to satisfy the demand of an application running within the virtual machine, additional external memory may be allocated for use by the virtual machine in order to satisfy all or part of the demand;
[0200], receives a request from the client logic unit to allocate the external memory, wherein the allocation logic unit may select a memory appliance on which to allocate a region of ), 
wherein the selection of the type of memory to allocate is based on an available memory determination, wherein the group of memory types includes the local primary memory, wherein the group of memory types further includes an external primary memory and/or a ([0119],  The client 130 may request an external memory allocation, such as one of X1-X3, from the memory pool 610 via the management server 120 to complement the local memory 602. For example, the local memory 602 {local primary memory} may not be sufficient {available memory determination} to handle the tasks operating on the client 130, and therefore the client 130 may seek the external memory allocations X1-X3 {external primary memory}. Alternatively, or in addition, the client 130 may seek to use the external memory allocations X1-X3 as the primary memory with the local memory 602 as a cache; [0158], Using information provided by the allocation logic 412, by the region access logic 212, or both, the client logic may access one or more regions using client-side memory access. The client 130 may present a data interface to the application logic 314. The data interface may take many forms and/or may depend upon the preferences of the application logic 314 and/or of the users. Some examples of data interfaces may include: an API, block-level interface, a character-level interface, a memory-mapped interface, a memory allocation interface, a memory swapping interface, a memory caching interface, a hardware-accessible interface, a graphics processing unit (GPU) accessible interface and/or any other interface used to access the data and/or metadata of the memory appliance 110, the external memory allocation, and/or the regions referenced by the external memory allocation);
Although Stabrawa-966 teaches memory mapping to map all of or a portion of a region… into a virtual address space ([0163], The memory mapped interface may enable the application logic 314 to map all of or a portion of a region, an external memory allocation and/or of one or more regions referenced by the external memory allocation into a virtual address space, such as the virtual address space of the application logic), Stabrawa-966 does not explicitly teach memory-mapped file.
In an analogous art of memory virtualization, Stabrawa-227 teaches memory-mapped file (Fig. 3, file data 124 & [0042], Pages of the file data 124 may be backed by the file 150. For a page of the file data 124 to be backed by the file 150 may mean that the data of pages within the file data 124 may be written back to the file 150 as determined by an operating system and/or other logic; [0044]-[0045], A memory-mapped file may be a segment of virtual memory which has been assigned to a portion of a file or a pseudo file;
 [0074], use external memory for virtualization that enables fork-safe memory allocation from memory-mapped files with anonymous memory behavior; Figs. 6A & 6B; [0141]-[0143]; [0145], The client logic may proceed by allocating (708) memory from the file with the allocation interface and/or by memory-mapping (708) a portion of the file. Upon allocating memory from the file and/or memory-mapping a portion of the file, the client logic may notify (710) the hypervisor of the allocated memory and/or the memory-mapped portion. In response, the hypervisor may be configured to assign the portion of the file and/or the portion of the memory allocated from the file to the virtual machine).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Stabrawa-966 and Stabrawa-227 before them, to improve Stabrawa-966’s memory mapping to map all of or a portion of a region into a virtual address space with Stabrawa-227’s memory mapped file for virtualization that enables fork-safe memory allocation from memory-mapped files with anonymous memory behavior (Stabrawa-227, [0074]). Thus, the combination of Stabrawa-966 and Stabrawa-227 teaches the memory mapped file that is to map regions referenced by primary memory allocation into virtual address space.
The combination of Stabrawa-966 and Stabrawa-227 further teaches
select a portion of the local primary memory, a portion of the external primary memory, and/or a portion of the memory-mapped file for the portion of memory to allocate at the client device depending on the selected type of memory (Stabrawa-966, [0196]-[0197], Determining the allocation strategy may include selecting the memory appliance from a plurality of memory appliances on which to allocate the region of memory. Alternatively or in addition, determining the allocation strategy may include determining a number of regions to allocate for the external primary memory allocation; [0199], The client logic unit may cache, in the local memory, portions of data stored in the external memory, where the data is accessed in memory access operations performed on the external memory; [0163], The memory mapped interface may enable the application logic 314 to map all of or a portion of a region, an external memory allocation and/or of one or more regions referenced by the external memory allocation into a virtual address space, such as the virtual address space of the application logic;
Stabrawa-227, [0145], Upon allocating memory from the file and/or memory-mapping a portion of the file, the client logic may notify (710) the hypervisor of the allocated memory and/or the memory-mapped portion. In response, the hypervisor may be configured to assign the portion of the file and/or the portion of the memory allocated from the file to the virtual machine); and map at least the selected portion to the address space (Stabrawa-966, [0167], allocating the individual buffers and/or allocating the slabs of memory may include mapping all  [0145]).
Regarding claim(s) 2, Stabrawa-966 further teaches wherein the type of memory to allocate is selected from the group of memory types including the local primary memory and the external primary memory ([0183],  if not enough local memory is available to satisfy the demand of an application running within the virtual machine, additional external memory may be allocated for use by the virtual machine in order to satisfy all or part of the demand), and wherein data in the external primary memory is accessible via client-side memory access in which a communication interface of the memory appliance is configured to access the data in memory of the memory appliance (claim 25, receive, over a network via the communication interface, a request to allocate a portion of the memory for use as an external primary memory of a client on the network, the external primary memory of the client is primary memory of the client that is external to the client, and the region access unit further configured to allocate the portion of the memory for the client).
Regarding claim(s) 3, Stabrawa-966 further teaches wherein the type of memory to allocate is selected from the group of memory types including the local primary memory and the memory-mapped file ([0163], The memory mapped interface may enable the application logic 314 to map all of or a portion of a region, an external memory allocation and/or of one or more regions referenced by the external memory allocation into a virtual address space, such as the virtual address space of the application logic; [0183], if not enough local memory is available to satisfy the demand of an application running within the virtual machine, additional external memory may be allocated for use by the virtual machine in order to satisfy all or part of the demand).
claim(s) 4, Stabrawa-966 further teaches wherein the type of memory to allocate is selected in response to a memory allocation request, which includes an invocation of an operating system programmatic procedure configured to allocate memory for a caller of the operating system programmatic procedure ([0118], the allocation logic requests may be carried via invoking methods in an API. For example, if the client logic 312 and the allocation logic 412 are co-located or combined, the allocation logic requests may be methods in an API; [0131], The configuration unit may be a component that creates the indication of the allocation strategy based on information received through a third user interface and/or API).
Regarding claim(s) 5, Stabrawa-966 further teaches wherein the available memory determination includes a determination that an amount of allocated local primary memory is less than a limit and, therefore, the local primary memory is selected as the type of memory to allocate ([0018], The client 130 may contain local memory that operates as the primary memory of the client 130. However, the external memory allocation may be requested by the client to scale the capacity of the primary memory available locally; [0119], the local memory 602 may not be sufficient to handle the tasks operating on the client 130, and therefore the client 130 may seek the external memory allocations X1-X3;
Upon the broadest reasonable interpretation, the local memory 602 is selected when the amount of allocated local memory is sufficient {less than a limit} to handle the tasks).
Regarding claim(s) 6, the combination of Stabrawa-966 and Stabrawa-227further teaches wherein the available memory determination includes a determination that an amount of local primary memory used to cache the external primary memory and/or to cache the memory-mapped file is within a limit and, wherein the external primary memory and/or memory-mapped file is selected as the type of memory to allocate (Stabrawa-966, [0119], the local memory 602 may not be sufficient {within a limit} to handle the tasks operating 
Regarding claim(s) 7, the combination of Stabrawa-966 and Stabrawa-227 further teaches wherein the available memory determination includes a determination that a ratio of an amount of allocated local primary memory to an amount of local primary memory used to cache the external primary memory and/or to cache the memory-mapped file is within a limit and, therefore, the local primary memory is selected as the type of memory to allocate (Stabrawa-966, [0119], the local memory 602 may not be sufficient to handle the tasks operating on the client 130, and therefore the client 130 may seek the external memory allocations X1-X3. Alternatively, or in addition, the client 130 may seek to use the external memory allocations X1-X3 as the primary memory with the local memory 602 as a cache;
Stabrawa-966 teaches the available memory determination includes amount of local primary memory is insufficient without teaching a relative threshold (e.g., a ratio of used amount to total amount). However, Stabrawa-227 teaches available memory determination includes a ratio of used amount to total amount as shown in [0154], The thresholds and/or resource usage limits may be specified absolutely (such as a number of bytes, kilobytes, megabytes, gigabytes, pages, etc., a number of page faults per unit time, a data transfer rate, etc.) and/or may be 
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention was made, with the teachings of Stabrawa-966 and Stabrawa-227 before them, to improve Stabrawa-966’s the available memory determination whether the local primary memory is sufficient to allocate with Stabrawa-227’s relative threshold that determines whether a ratio of used memory vs total memory, available memory, free memory, etc. satisfies the condition to allocate for the benefits of design flexibility). 
Regarding claim(s) 8, the combination of Stabrawa-966 and Stabrawa-227 further teaches wherein the type of memory to allocate is selected from the group of memory types including the local primary memory and the memory-mapped file, wherein the available memory determination includes a determination of available local primary memory and/or available file space in the memory-mapped file (Stabrawa-966, [0119], the local memory 602 may not be sufficient to handle the tasks operating on the client 130, and therefore the client 130 may seek the external memory allocations X1-X3. Alternatively, or in addition, the client 130 may seek to use the external memory allocations X1-X3 as the primary memory with the local memory 602 as a cache; 
[0163], The memory mapped … map all of or a portion of a region, an external memory allocation and/or of one or more regions referenced by the external memory allocation into a virtual address space, such as the virtual address space of the application logic).
Regarding claim(s) 11, Stabrawa-227 further teaches reading data into the selected portion of the local primary memory from a swap backing store before associating the selected portion of the local primary memory with the memory-mapped file ([0118], Upon receiving a request to restore the contents of the region 214 from the backing store 260, the may copy the contents of persisted data related to the region 214 into the allocated memory… the region access logic 212 may associate portions of the backing store 260 with portions of the region 214 without immediately allocating the portion of the memory and/or without immediately copying the contents by configuring the communication interface 230 to treat the portions of the region 214 as not present. Attempting to access data that is not present using client-side memory access may fail.
Upon the broadest reasonable interpretation, copying data into the selected portion of the local primary memory from a swap backing store before the associating to avoid memory access failure).
Regarding claim(s) 14, Stabrawa-966 further teaches wherein the available memory determination is controlled by setting a configurable parameter indicating a limit on a usable amount of the local primary memory and/or the external primary memory (
[0119],  The client 130 may request an external memory allocation, such as one of X1-X3, from the memory pool 610 via the management server 120 to complement the local memory 602. For example, the local memory 602 {local primary memory} may not be sufficient {available memory determination} to handle the tasks operating on the client 130, and therefore the client 130 may seek the external memory allocations X1-X3 {external primary memory}; [0106], Upon receiving a request to get a list of available regions, the region access logic 212 may respond to the request with a response message. The response message may include a number of available regions and/or attributes related to the available regions).
Regarding claim(s) 16, Stabrawa-966 further teach wherein the selection of the type of memory to allocate is based on the available memory determination and on a configurable parameter indicating a manner in which the allocated portion of memory is to be used ([0095], the allocation logic 412 may automatically associate the management server 120 with memory appliances with appliance health, memory health, backing store health, and/or battery health above or below a threshold or set of thresholds. The thresholds may be configurable by the administrator via the user interface, or may be predetermined when the management server starts up; [0135], The allocation logic 412 may determine the memory appliances based on factors such as, how much memory to use on each memory appliance, which one or more logical relationship types to use if any, which restrictions to place upon the external memory allocation if any, and/or whether to reject the request).
Regarding claim(s) 17, Stabrawa-966 further teach wherein the client logic unit is configured to map the at least the selected portion to the address space before the memory allocation request and/or the request to access the portion of the address space is received ([0167], The memory allocation interface may utilize a memory-mapped interface. For example, allocating the individual buffers and/or allocating the slabs of memory may include mapping all of or a portion of an external memory allocation and/or of one or more regions referenced by the external memory allocation into a virtual address space, such as the virtual address space of the application. The virtual address of an individual buffer and/or of a slab may be included in a portion of the virtual address space corresponding to a portion of the external memory allocation and/or of the regions. Alternatively, or in addition, allocating the individual buffers and/or allocating the slabs of memory may include creating one or more external memory allocations and/or regions. The memory allocation interface may be made available selectively to one or more application logics).
Regarding claim(s) 18, Stabrawa-966 further teach wherein the client logic unit includes a swap implementation of an operating system ([0168], the data interface may include a memory swapping interface. The memory swapping interface may include an API. The ).
Regarding claim(s) 19, Stabrawa-966 further teach wherein the application logic unit includes a virtualization instance, a virtual machine, a container, a jail, or a zone ([0059], The application logic 314 may include a user application, an operating system, a kernel, a device driver, a device firmware, a virtual machine, a hypervisor, a container, a jail …).
Claim Rejections - 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless -
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claim 20 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Stabrawa et al. (US 2016/0077966; hereinafter Stabrawa-966).
Regarding independent claim(s) 20, Stabrawa-966 teaches A computer readable storage medium comprising computer executable instructions executable by a processor of a client device, the computer executable instructions comprising: instructions executable to allocate a portion of memory (Figs. 1 & 3, client device 130; [0028], The client 130 may access the dynamically allocatable external memory through a variety of methods; [0195], A non-transitory computer-readable storage medium comprising computer executable instructions, which when executed by a processor; Fig. 3, memory 310 communities with processor  340; [0018], The client 130 may be a machine or a device requesting external by:
selecting a type of memory to allocate in the client device from a group of memory types in response to a memory allocation request, wherein the selection of the type of memory to allocate is based on an available memory determination, wherein the group of memory types includes a local primary memory and an external primary memory, wherein the external primary memory is memory that is located in a memory appliance external to the client device but is treated as primary memory at the client device, wherein data in the external primary memory is accessible via client-side memory access in which a communication interface of the memory appliance is configured to access the data in memory of the memory appliance ([0119], the local memory 602 may not be sufficient to handle the tasks operating on the client 130, and therefore the client 130 may seek the external memory allocations X1-X3; 
[0183],  if not enough local memory is available to satisfy the demand of an application running within the virtual machine, additional external memory may be allocated for use by the virtual machine in order to satisfy all or part of the demand;
[0200], receives a request from the client logic unit to allocate the external memory, wherein the allocation logic unit may select a memory appliance on which to allocate a region of the external memory, and the client logic unit may access the region of the external memory; [0201], The memory appliance may be selected for allocation of the external memory from multiple memory appliances. The selection may be based on performance criteria of the memory appliances);
selecting a portion of the local primary memory and/or a portion of the external primary memory for the portion of memory to allocate at the client device depending on the selected type of memory (Stabrawa-966, [0196]-[0197], Determining the allocation strategy may include selecting the memory appliance from a plurality of memory appliances on which to allocate the region of memory. Alternatively or in addition, determining the allocation strategy may include determining a number of regions to allocate for the external primary memory allocation; [0199], The client logic unit may cache, in the local memory, portions of data stored in the external memory, where the data is accessed in memory access operations performed on the external memory; [0163], The memory mapped interface may enable the application logic 314 to map all of or a portion of a region, an external memory allocation and/or of one or more regions referenced by the external memory allocation into a virtual address space, such as the virtual address space of the application logic); and
mapping at least the selected portion to an address space addressable by the processor (Stabrawa-966, [0167], allocating the individual buffers and/or allocating the slabs of memory may include mapping all of or a portion of an external memory allocation and/or of one or more regions referenced by the external memory allocation into a virtual address space, such as the virtual address space of the application).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRACY C. CHAN whose telephone number is (571) 272-9992.  The examiner can normally be reached on Monday - Friday 9 AM to 5 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tim Vo can be reached on 571-272-3642.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/TRACY C CHAN/            Primary Examiner, Art Unit 2138